Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-2-2003

USA v. Moquete
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4497




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Moquete" (2003). 2003 Decisions. Paper 390.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/390


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      No. 02-4497


                          UNITED STATES OF AMERICA

                                           v.

                              JUNIOR JOSE MOQUETE,

                                                       Appellant


                     Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                       (D.C. Criminal Action No. 01-cr-00551-1)
                 District Judge: Honorable Franklin S. VanAntwerpen


                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 30, 2003

             Before: SLOVITER, AMBRO and BECKER, Circuit Judges

                             (Opinion filed: July 2, 2003 )


                                       OPINION


AM BRO, Circuit Judge

      In this criminal case, the District Court applied United States Sentencing Guideline

§ 5C1.2 to depart downward from the statutory minimum sentence of 120 months

imprisonment. The Court sentenced Junior Jose Moquette to 78 months, within the
adjusted Guideline range of 70 to 87 months.

       On appeal, Moquette “raises no legal question with respect to the downward

departure of his sentence but challenges only the extent of the district court’s exercise of

discretion.” United States v. Khalil, 132 F.3d 897, 898 (3d Cir. 1997). We do not have

jurisdiction to review this discretionary decision. See id.

       The appeal is therefore dismissed for lack of jurisdiction.




TO THE CLERK:

       Please file the foregoing Opinion.




                                            By the Court,




                                            /s/ Thomas L. Ambro
                                                Circuit Judge




                                              2